Order entered on June 19, 1964, modifying defendants’ notice of examination before trial and naming Gino Gastaldi, plaintiff’s former vice-president and director, as the first person to be examined by the defendants, unanimously modified, on the law and the facts and in the exercise of discretion, with $30 costs and disbursements to appellant, by eliminating from defendants’ notice of examination before trial all named witnesses and permitting the examination of the plaintiff to proceed upon the production by the plaintiff of a witness having knowledge of the facts. There are no special circumstances in this ease to depart from the general rule as set forth in United States Overseas Airlines v. Cox (283 App. Div. 31) that a corporation to be examined may produce an officer or employee having knowledge of the facts under inquiry and the choice of witnesses does not rest in the first instance with the examining parity. Concur — Botein, P. J., Valente, McNally, Eager and Staley, JJ.